EXHIBIT 10.6


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT


THIS CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (“Agreement”) dated July 2,
2019 and effective July 15, 2019 (the “Effective Date”) is entered into by
Newpark Resources, Inc.  (the “Company”), a Delaware corporation, and David
Paterson (the “Executive”) and is intended to incorporate and accurately reflect
all prior negotiations, discussions, or agreements between the Parties.
Executive and the Company may sometimes be referenced herein individually as
“Party” or together as the “Parties.”


WHEREAS, the Company desires: a) for Executive to serve as Vice President and
President, Fluids Systems of the Company, as further outlined below; and b) for
Executive to enter into certain restrictive covenants as set forth in this
Agreement; all, in order to enhance shareholder value and grow the Company’s
business to its maximum potential; and


WHEREAS, Executive has represented himself as qualified to achieve the foregoing
objectives, and the Parties mutually desire and agree to enter into this
Agreement.


NOW, THEREFORE in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually covenanted and
agreed by and between the Parties as follows:


1.
Indemnification and Change of Control



1.1.    Indemnification. Executive shall execute simultaneously with this
Agreement an Indemnification Agreement, in the form of the attached Appendix A,
and that agreement is incorporated herein by reference.


1.2.    Change of Control. Executive and the Company shall execute a Change of
Control Agreement in the form of the attached Appendix B, and that agreement is
incorporated herein by reference.


2.
Confidentiality



2.1.    Executive’s Receipt of Confidential Information. Executive acknowledges
that in connection with his role as an officer of the Company and in providing
services in support of the Company Parties, Executive will receive, have access
to and have the opportunity to develop certain confidential or proprietary
information and knowledge concerning the Company Parties and each of the
respective businesses, methods and operations (“Confidential Information”),
which the Company Parties desire to protect.  Confidential Information under
this Agreement includes, by way of example and without limitation, information
regarding the Company Parties’ customers, employees, contractors, operations,
markets and industries not generally known to the public; strategies, methods,
books, records, and documents; recipes, technical information concerning
products, equipment, services, and processes; procurement procedures and pricing
techniques; the names of and other information concerning customers and those
being solicited to be customers, investors, and business relations (such as
contact name, service provided, pricing for that customer, type and amount of
product used, credit and financial data, and/or other information relating to
the Company Parties’ relationship with that customer); pricing strategies and
price curves; positions, plans, and strategies for expansion or acquisitions;
budgets; trade secrets; programs; customer lists; research; financial and sales
data; raw materials purchasing or trading methodologies and terms; evaluations,
opinions, and interpretations of information and data; marketing and
merchandising techniques; prospective customers’ names and locations; grids and
maps; electronic databases; models; specifications; computer programs; internal
business records; contracts benefiting or obligating the Company Parties; bids
or proposals submitted to any third party;





--------------------------------------------------------------------------------

EXHIBIT 10.6


technologies and methods; training methods and training processes;
organizational structure; personnel information, including salaries of
personnel; labor or employee relations or agreements; payment amounts or rates
paid to consultants or other service providers; and other such confidential or
proprietary information. Information need not qualify as a trade secret to be
protected as Confidential Information under this Agreement, and the authorized
and controlled disclosure of Confidential Information to authorized parties by
Company Parties in the pursuit of their business will not cause the information
to lose its protected status under this Agreement. 


2.2.    Confidential Agreement Provisions. Executive agrees not to disclose any
of the terms or provisions of this Agreement to any other Person except as (a)
reasonably required to be disclosed to a Person with a legitimate reason to
obtain such information for Executive’s personal financial, tax or estate
planning, (b) required to be disclosed pursuant to applicable law, including
securities laws, (c) authorized to do so by the Company in the performance of or
relating to Executive’s regular employment duties to the Company Parties, and
(d) allowed under Section 6.10.


2.3.    Value of Confidential Information. Executive acknowledges and stipulates
that the Confidential Information constitutes a valuable, special, and unique
asset used by the Company Parties in their businesses to obtain a competitive
advantage over their competitors.  Executive further acknowledges that
protection of such Confidential Information against unauthorized disclosure and
use is of critical importance to the Company Parties in maintaining their
competitive position and economic investment, as well as work for their
respective employees.


2.4.    Executive’s Promise Not to Use or Disclose Confidential Information.
Both during and after the period Executive serves as an employee of any of the
Company Parties, Executive agrees not to misappropriate or, without the prior
express written consent of another officer of the Company, use, disclose or
otherwise make available to any Person any Confidential Information, except as
(a) authorized in the performance of Executive’s regular duties to the Company
and/or (b) as allowed under Section 6.10. Executive further agrees to comply
with the confidentiality and other provisions set forth in this Agreement, the
terms of which are supplemental to any statutory or fiduciary or other
obligations relating to these matters. 


2.5.    Return of Confidential Information and Property.   All written
materials, customer or other lists or databases, records, data, and other
documents prepared or possessed by Executive in connection with Executive’s
employment by any of the Company Parties belong to the Company Parties or any of
them.  All information, ideas, concepts, improvements, discoveries, and
inventions that are conceived, made, developed, or acquired by Executive
individually or in conjunction with others during Executive’s employment by any
of the Company Parties (whether during business hours and whether on any of the
Company Parties’ premises or otherwise), which relate to the Company Parties’
business, products, or services are the Company Parties’ sole and exclusive
property. All memoranda, notes, records, files, correspondence, drawings,
manuals, models, specifications, computer programs, maps, and all other
documents, data, or materials of any type embodying such information, ideas,
concepts, recipes, inventory, prices, improvements, discoveries, and inventions
are the property of the Company Parties.  At the termination of Executive’s
employment by any of the Company Parties, regardless of the reason and whether
by Executive or the Company, Executive will promptly return to the Company all
papers, documents, writings, any computer related hardware or software, cell
phone(s), keys, or other data or property belonging to the Company Parties that
is in Executive’s possession, custody or control, including, without limitation,
Confidential Information and any such data that Executive had access to or
possessed while serving as an officer of the Company.  The Company desires by
this Agreement to protect its economic investment in its current and future
operations and business.




2

--------------------------------------------------------------------------------

EXHIBIT 10.6


2.6.    No Use of Other Confidential Information or Conflicting Obligations by
Executive. Executive promises that he will not use during the term of his
employment by any of the Company Parties, disclose to the Company Parties, bring
on the Company Parties’ premises, or induce the Company Parties or any of their
employees to intentionally or unintentionally use or disclose, any confidential
or proprietary information or material belonging to any of Executive’s previous
employers or belonging to any other Person. Further, Executive represents that
he is not a party to any other agreement, or under any other duty, which will
interfere or conflict with Executive’s full compliance with this Agreement.
Executive will not enter into any agreement or undertake any other duty, whether
written or oral, in conflict with the provisions of this Agreement. Executive
represents that his performance of this Agreement and his employment with any of
the Company Parties does not and will not breach any agreement or other duty
Executive has to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to his employment with any of the Company Parties,
including any information belonging to any of Executive’s prior employers.


2.7.    Breach of this Section. Executive understands and agrees that the
restrictions in this Section 2 shall continue beyond the termination of
Executive’s employment with any of the Company Parties regardless of the reason
for such termination. Executive acknowledges that money damages may not be
sufficient remedy for any breach of this Section 2 by Executive, and that the
Company shall be entitled to seek to enforce the provisions of this Section 2 by
specific performance and injunctive relief as remedies for such breach or any
threatened breach. The Parties intend that the Company Parties shall be
third-party beneficiaries of, and shall be entitled to enforce, Executive’s
covenants in this Section 2 that are relevant to each of them. Such remedies
shall not be deemed the exclusive remedies for a breach of this Section 2, but
shall be in addition to all remedies available at law or in equity to the
Company Parties, including the recovery of damages from Executive and his agents
involved in such breach. In the event that Executive fails in any material
respect to perform any of his material obligations under this Section 2, the
Company may elect either directly or though one of the Company Parties (a) to
cease any payments otherwise due to Executive and recover all payments made to
Executive by any of the Company Parties on or subsequent to the date of the
failure, except with respect to those payments that constitute wages earned by
and owed to Executive, (b) obtain an injunction and/or (c) exercise any and all
other remedies available by law.


3.
Additional Post-Employment Restrictions



3.1.    Consideration to Executive. The restrictive covenants contained in this
Section 3 are supported by consideration to Executive from the Company Parties
as specified in this Agreement, including the consideration provided in Sections
1-2. Executive acknowledges that the consideration provided for in Sections 1-2
of this Agreement constitute separate and independent consideration for the
restrictive covenants contained in this Section 3 and entered into by Executive,
and that the consideration in each such Section 1, and 2 is reasonable and
sufficient consideration for Executive’s promises in this Agreement.


3.2.    Non-Competition. Executive agrees that during the period of Executive’s
employment with any of the Company Parties and during the twelve (12) month
period immediately following the date of termination of Executive’s employment
with any of the Company Parties (the “Restricted Term”), Executive will not,
directly or indirectly, for himself or for others, anywhere in the Restricted
Area (as defined below), unless expressly authorized in writing by the CEO of
the Company, engage in, or assist any Person engaged in, the selling or
providing of products or services that would displace the products or services
(a) which any of the Company Parties sell, provide or plan to sell or provide as
of the date of termination of Executive’s employment or at any time during
Executive’s employment with any of the Company Parties, or (b) with which
Executive had involvement or about which Executive received or had access to
Confidential Information in the course of his employment by any of the Company
Parties.  The foregoing is expressly understood to include, without limitation,
the business of manufacturing, selling and/or providing products or services of
the same type


3

--------------------------------------------------------------------------------

EXHIBIT 10.6


offered and/or sold by the Company Parties as of the date of termination of
Executive’s employment or any time during Executive’s employment. “Restricted
Area” under this Agreement means the geographic areas listed in Appendix C
attached hereto and incorporated herein by reference. For the avoidance of
doubt, the Restricted Term shall continue uninterrupted in the event the
Executive resigns from, is terminated by or otherwise ceases employment with one
of the Company Parties and is immediately thereafter hired as an employee by
another of the Company Parties.


3.3.    Prohibition on Circumvention. Executive cannot circumvent these
covenants by alternative means or engage in any of the enumerated prohibited
activities in the Restricted Area by means of telephone, telecommunications,
satellite communications, correspondence, or other contact from outside the
Restricted Area.  Executive further understands that the foregoing restrictions
may limit his ability to engage in certain businesses during the Restricted
Term, but acknowledge that these restrictions are necessary to protect the
Confidential Information and business interests of the Company Parties.


3.4.    Non-Solicitation of Customers.  During the Restricted Term, Executive
shall not on his own behalf or on behalf of any other Person, either directly or
indirectly, within the Restricted Area, (a) call on, service, or solicit
competing business from customers of the Company Parties with whom Executive had
or made contact within the twelve (12) months immediately preceding the date of
termination of Executive’s employment with any of the Company Parties, or (b)
induce or encourage any such customer or other source of ongoing business to
stop doing business with any of the Company Parties.


3.5.    Non-Solicitation of Employees.  During the Restricted Term, Executive
shall not, on his own behalf or on behalf of any other Person, either directly
or indirectly, call on, solicit, or retain any employee or officer of any of the
Company Parties, with whom Executive worked, had contact or associated, or about
whom Executive received Confidential Information, within the course of
Executive’s employment with any of the Company Parties, or in any other manner
attempt, directly or indirectly, to influence, encourage, or induce any such
employee or officer of any of the Company Parties to terminate or discontinue
his or his employment with any of the Company Parties.


3.6.    Reasonableness of Restrictions; Severability; Reformation.  Executive
represents to the Company that the enforcement of the restrictions contained in
this Agreement would not be unduly burdensome to Executive and acknowledges that
Executive is willing and able, subject to the Restricted Area as defined herein,
to compete in other geographical areas not prohibited by this Agreement.  It is
expressly understood and agreed that the Company and Executive consider the
restrictions contained in this Section 3 to be reasonable and necessary for the
purposes of preserving and protecting the Confidential Information and other
legitimate business interests of the Company Parties. Nevertheless, if any of
the aforesaid restrictions is found by a court having jurisdiction to be
unreasonable, overly broad as to geographic area or time or otherwise
unenforceable, the Parties intend for the restrictions therein set forth to be
modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.  Executive and the Company further
agree that the covenants in this Section 3 shall each be construed as a separate
agreement independent of any other provisions of this Agreement, and the
existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of the covenants of this
Section 3.


3.7.    Remedies for Breach. Executive agrees that a breach or violation of this
Section 3 of this Agreement by Executive shall entitle the Company Parties as a
matter of right, to an injunction, issued by any court of competent
jurisdiction, restraining any further or continued breach or violation of such
provisions.  Such right to an injunction shall be cumulative and in addition,
and not in lieu of, any other remedies to which the Company Parties may show
themselves justly entitled, including, but not limited to, specific performance


4

--------------------------------------------------------------------------------

EXHIBIT 10.6


and damages.  The Parties intend that the Company Parties shall be third-party
beneficiaries of, and shall be entitled to enforce, Executive’s covenants in
this Section 3 that are relevant to each of them. The Parties specifically agree
that the remedy of damages alone is inadequate. In the event that Executive
fails in any material respect to perform any of his material obligations under
this Section 3, the Company Parties may elect (a) to cease any payments due
under this Agreement and recover all payments made to Executive under this
Agreement on or subsequent to the date of the failure, except with respect to
those payments that constitute wages earned by and owed to Executive, (b) obtain
an injunction and/or (c) exercise any and all other remedies available by law.


3.8.    Advance Approval of Board. It is agreed that these covenants do not
prevent Executive from using and offering the general management or other skills
that he possessed prior to receiving access to Confidential Information and
other legitimate business interests of the Company Parties.  This Agreement
creates an advance approval process, and nothing herein is intended, or will be
construed as, a general restriction against Executive’s pursuit of lawful
employment in violation of any controlling state or federal laws.  Executive is
permitted to engage in activities that would otherwise be prohibited by this
covenant if such activities are determined in the sole discretion of the Board
of Directors of the Company, and authorized in writing, to be of no material
threat to the legitimate business interests of the Company.


4.
Dispute Resolution



4.1.    Informal Resolution. In the event of a dispute arising from or relating
to this Agreement, including the interpretation or application of this
Agreement, or Executive’s employment with any of the Company Parties (other than
a claim arising under or relating to Sections 2 and 3 of this Agreement, which
are specifically excluded from the scope of this Section 4.1), prior to seeking
arbitration as provided for below, the Party claiming to be aggrieved shall
first advise the other Party, in writing, of the specifics of the claim,
including the specific provision of this Agreement alleged to have been
violated, if applicable, as well as provide the other Party with any supporting
documentation the Party desires to produce at that time.  If the Company is
disputing amounts that Executive contends are due to him, the Company shall
provide a complete statement of the amount it is disputing, the reason it is
disputing it, and supporting documentation upon request by Executive.  The
Parties will thereafter meet and attempt to resolve their differences in a
period not to exceed thirty (30) days, unless the Parties agree in writing to
mutually extend the time for one additional thirty (30) day period.  Following
such attempts to resolve any such dispute, either Party may require arbitration
of the other. 


4.2.    Mandatory Arbitration. The Parties mutually agree that any and all
disputes arising from or relating to this Agreement, including the
interpretation or application of this Agreement, or Executive’s employment with
any of the Company Parties, which the Parties are unable to resolve as provided
for above, if applicable, will be submitted exclusively to final and binding
arbitration pursuant to the Federal Arbitration Act. The arbitration will be
conducted in the city where the Company’s headquarters are then located or such
other location as the Parties may agree, by a single arbitrator in accordance
with the substantive laws of the State of Texas to the extent not preempted by
the Employee Retirement Income Security Act, which shall govern all applicable
benefits issues, in keeping with the above required procedure.  If the Parties
cannot agree upon an arbitrator, then each Party shall choose its own
independent representative, and those independent representatives shall choose
the single arbitrator within thirty (30) days of the date of the selection of
the first independent representative.  The legal expenses of each Party shall be
borne by them respectively.  However, the cost and expenses of the arbitrator in
any such action shall be borne equally by the Parties.  The arbitrator’s
decision, judgment, and award shall be final, binding and conclusive upon the
Parties and may be entered in the highest court, state or federal, having
jurisdiction.  The arbitrator to which any such dispute shall be submitted in
accordance with the provision of this Section 4.2 shall only have jurisdiction


5

--------------------------------------------------------------------------------

EXHIBIT 10.6


and authority to interpret, apply, or determine compliance with the provisions
of this Agreement, but shall not have jurisdiction or authority to add to,
subtract from, or alter in any way the provisions of this Agreement. The Parties
understand that their mutual obligations to arbitrate under this Section 4.2
survive any termination of this Agreement.


4.3.    Temporary Relief. Notwithstanding any other provision hereof, to
preserve the status quo or return the Parties to their positions as they existed
prior to any alleged improper conduct, any Party may seek temporary relief,
i.e., temporary restraining orders and preliminary injunctions, from a court of
competent jurisdiction over the Parties, and such court may issue such relief,
if the requirements under applicable law are met.


5.
Miscellaneous Provisions.



5.1.    Headings.   Section and other headings contained in this Agreement are
for reference only and shall not affect in any way the meaning or interpretation
of this Agreement.


5.2.    Notices.   Any notice, communication, request, reply or advice (here
severally and collectively called “Notice”) required or permitted to be given
under this Agreement must be in writing and is effectively given by deposit in
the same in the United States mail, postage pre-paid and registered or certified
with return receipt requested, by national commercial courier for next day
delivery, or by delivering in person the same to the address of the Person to be
notified.  Notice deposited in the mail in the manner herein above described
shall be effective 48 hours after such deposit, Notice sent by national
commercial courier for next day delivery shall be effective on the date
delivered, and Notice delivered in person shall be effective at the time of
delivery.  For purposes of Notice, the address of the Parties shall, until
changed as hereinafter provided, be as follows:


 
(a)
If to the Company or any of the Company Parties:
 
 
 
 
 
Newpark Resources, Inc.
 
 
9320 Lakeside Boulevard, Suite 100
 
 
The Woodlands, Texas 77381
 
 
Attention: Chief Executive Officer

or at such address as the Company or any of the Company Parties may have advised
Executive in writing; and
 
(b)
If to Executive:
 
David Paterson
 
 
 

or at such other address as Executive may have advised the Company in writing.


5.3.    Waiver.  The failure by any Party to enforce any of its rights under
this Agreement shall not be deemed to be a waiver of such rights, unless such
waiver is an express written waiver which has been signed by the waiving Party. 
Waiver of any one breach shall not be deemed to be a waiver of and other breach
of the same or any other provision of this Agreement.


5.4.    Choice of Law.  The validity of the Agreement, the construction of its
terms, and the determination of the rights and duties of the Parties hereto
shall be governed by and construed in accordance with the laws of the State of
Texas without regard to choice of law principles.


6

--------------------------------------------------------------------------------

EXHIBIT 10.6




5.5.    Invalidity of Provisions.  If any provision of this Agreement is
adjudicated to be invalid, illegal or unenforceable under applicable law, the
validity or enforceability of the remaining provisions shall be unaffected.  To
the extent that any provision of this Agreement is adjudicated to be invalid,
illegal or unenforceable because it is overbroad, that provision shall not be
void but rather shall be limited only to the extent required by applicable law
and enforced as so limited.


5.6.    Entire Agreement; Written Modifications.   This Agreement, together with
Appendix A, Appendix B, and Appendix C, contains the entire agreement between
the Parties and supersedes all prior or contemporaneous representations,
promises, understandings, and agreements between Executive and the Company.


5.7.    Successors; Assignment. Executive acknowledges and agrees that this
Agreement shall be binding upon and inure to the benefit of the Company and any
other Person, association, or entity which may hereafter acquire or succeed to
all or substantially all of the business or assets of the Company by any means
whether direct or indirect, by purchase, merger, consolidation, or otherwise.
The Company may assign, and Executive expressly consents to the assignment of,
this Agreement to any Person, including, without limitation, any successor,
parent, subsidiary, or affiliated entity of the Company, including in connection
with any sale or merger (whether a sale or merger of stock or assets or
otherwise) of the Company or the business of the Company. Executive acknowledges
that his obligations under this Agreement are personal to Executive and may not
be assigned by him without prior written consent from the Company.


5.8.    Attorney’s Fees.  The prevailing Party in any action brought to enforce
this Agreement shall be entitled, in addition to such other relief that may be
granted, to a reasonable sum for attorney’s fees and costs incurred by such
Party in enforcing or defending against an action to enforce this Agreement.


5.9.    Non-Disparagement. Subject to Section 6.10 below, Executive agrees for
himself, and all others acting on his behalf, either directly or indirectly, not
to make, support, encourage, induce or voluntarily participate in any oral or
written statements about the Company, any other Company Party, or any of such
entities’ officers, employees, shareholders, investors, directors, agents or
representatives, that are malicious, obscene, threatening, harassing,
intimidating or discriminatory and which are designed to harm any of the
foregoing; except as required by law, when testifying truthfully pursuant to
subpoena or other legal process, or when communicating with law enforcement or
government agencies.


5.10.    Protected Disclosures. Notwithstanding the obligations stated in this
Agreement, including the restrictions found in Section 2 and Section 6.9,
neither this Agreement nor any other agreement or policy of the Company Parties
shall prevent or prohibit Executive from making the protected statements or
disclosures or engaging in the protected activities, in each case, as follows:
(a) disclosures of trade secrets made in confidence to a federal, state, or
local government official, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law, or (b) disclosures of
trade secrets made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal or per court order, or (c)
disclosures of trade secrets by Executive to his attorney in a lawsuit for
retaliation for reporting a suspected violation of law and use of the trade
secret information in the court proceeding, if any document containing the trade
secrets is filed under seal and does not disclose the trade secrets, except
pursuant to court order, or (d) providing information to any federal, state or
local governmental agency or commission or participating in any investigation or
proceeding conducted by any such governmental agency or commission, or (e) using
the Company’s internal reporting procedures, or (f) other actions protected as
whistleblower activity under applicable law. Further, this Agreement does not
impose any condition precedent (such as prior notice to


7

--------------------------------------------------------------------------------

EXHIBIT 10.6


the Company) any penalty, or any other restriction or limitation adversely
affecting Executive’s rights regarding any such protected activities,
disclosures, reports, claims or investigation.
 
5.11.    Definitions.  In this Agreement:
(a)
“Company Parties” shall include any Person (as defined in Section 6.11(d) below)
in the group consisting of the Company (including successors and assigns) and
the direct and indirect subsidiaries and affiliated Persons of the Company. As
used herein, a Person is affiliated with another Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Person. The term “control” (including, with
correlative meaning, the terms “controlling,” “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

(b)
“Person” means any individual, partnership, firm, corporation, institution,
limited liability company or any other legal entity or other person.

5.12.
Section 409A.

(a)    If Executive is a “key employee,” as defined in Section 416(i) of the
Code (without regard to paragraph 5 thereof), except to the extent permitted
under Section 409A of the Code, no benefit or payment that is subject to Section
409A of the Code (after taking into account all applicable exceptions to Section
409A of the Code, including but not limited to the exceptions for short-term
deferrals and for “separation pay only upon an involuntary separation from
service”) shall be made under this Agreement on account of Executive’s
“separation from service” as defined in Section 409A of the Code, with the
Company until the later of the date prescribed for payment in this Agreement and
the first day of the seventh calendar month that begins after the date of
Executive’s separation from service (or, if earlier, the date of death of
Executive).
(b)    For purposes of Section 409A of the Code (including, but not limited to,
application of the exceptions for short-term deferrals and for “separation pay
only upon involuntary separation from service”), each payment provided for under
this Agreement is hereby designated as a separate payment, rather than a part of
a larger single payment or one of a series of payments.
(c)    Any amount that Executive is entitled to be reimbursed under this
Agreement will be reimbursed to Executive as promptly as practicable and in any
event not later than the last day of the calendar year after the calendar year
in which the expenses to be reimbursed are incurred, and the amount of the
expenses eligible for reimbursement during any calendar year. In addition, any
such reimbursement payments described in this Section shall not be subject to
liquidation or exchange for any other payment or benefit.
(d)    In the event that Executive is required to execute a release to receive
any payments from the Company that constitute nonqualified deferred compensation
under Section 409A of the Code, payment of such amounts shall not commence until
the sixtieth (60th) day following Executive’s separation from service with the
Company. Any installment payments suspended during such sixty (60) day period
shall be paid as a single lump sum payment on the first payroll date following
the end of such suspension period.
5.13.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
[signature page to follow]


8

--------------------------------------------------------------------------------

EXHIBIT 10.6


 Executed as of the date first written above.


Signed: /s/ David Paterson
 
Signed: Paul L. Howes
David Paterson (Executive)
 
Paul L. Howes
 
 
President & CEO
 
 
Newpark Resources, Inc.
 
 
 
Witness:
 
Witness: /s/ E. Chipman Earle
 
 
Name: E. Chipman Earle
 
 
 
 
 
 
 
 
 











9

--------------------------------------------------------------------------------


EXHIBIT 10.6


APPENDIX A
(INDEMNIFICATION AGREEMENT)


APPENDIX B
(CHANGE OF CONTROL AGREEMENT)APPENDIX C
(“RESTRICTED AREA”)


Areas in which Newpark Resources, Inc. currently does business:


1.
Alabama
26.
Montana
2.
Alaska
27.
Nebraska
3.
Arizona
28.
Nevada
4.
Arkansas
29.
New Hampshire
5.
California
30.
New Jersey
6.
Colorado
31.
New Mexico
7.
Connecticut
32.
New York
8.
Delaware
33.
North Carolina
9.
Florida
34.
North Dakota
10.
Georgia
35.
Ohio
11.
Hawaii
36.
Oklahoma
12.
Idaho
37.
Oregon
13.
Illinois
38.
Pennsylvania
14.
Indiana
39.
Rhode Island
15.
Iowa
40.
South Carolina
16.
Kansas
41.
South Dakota
17.
Kentucky
42.
Tennessee
18.
Louisiana
43.
Texas
19.
Maine
44.
Utah
20.
Maryland
45.
Vermont
21.
Massachusetts
46.
Virginia
22.
Michigan
47.
Washington
23.
Minnesota
48.
West Virginia
24.
Mississippi
49.
Wisconsin
25.
Missouri
50.
Wyoming



Other states or areas in which Newpark Resources, Inc currently does business:


1.
Western Canada
2.
Gulf of Mexico (off the “ Gulf Coast ”)
 
 
 
 
 
 
 
 
 
 






